The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      January 10, 2014

                                    No. 04-13-00662-CR

                               James Fuller FITZGERALD,
                                        Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                From the 216th Judicial District Court, Bandera County, Texas
                                 Trial Court No. CR-12-112
                     The Honorable N. Keith Williams, Judge Presiding


                                      ORDER
         Appellant’s motion for extension of time to file his brief is GRANTED. Appellant’s
brief is due January 21, 2014.


                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court